Case 5:19-cv-00615-TJC-PRL Document 90 Filed 06/24/21 Page 1 of 2 PageID 851




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

   RACHELLE BEAUBRUN, et al.,

           Plaintiffs,

   v.                                              Case No. 5:19-cv-615-TJC-PRL

   UNITED STATES OF AMERICA,

           Defendant.


                                      ORDER

           During the telephonic hearing held on June 17, 2021, the Court ordered

   the parties to file revised, agreed proposed orders with supporting

   documentation by July 1, 2021. See Clerk’s Minutes (Doc. 89). Plaintiffs

   DiMuro’s and Mora’s loan agreements and documentation showing their

   counsel’s involvement in those loans may be filed under seal by sending the

   documentation and a copy of this Order to the Clerk’s Office.1

           DONE AND ORDERED in Jacksonville, Florida, this 24th day of June,

   2021.




   1Given the confidential nature of this documentation, the Court finds sealing is
   warranted.
Case 5:19-cv-00615-TJC-PRL Document 90 Filed 06/24/21 Page 2 of 2 PageID 852




   JAX-3 6/23
   c:
   Counsel of Record




                                         2
